                 Case 7:19-cv-00048 Document 1 Filed 02/20/19 Page 1 of 8



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                   MIDLAND-ODESSA DIVISION

 RLI INSURANCE COMPANY,                             §
                                                    §
           Plaintiff,                               §     CIVIL ACTION NO. 7:19-cv-48
                                                    §
 v.                                                 §     JURY
                                                    §
 2 G ENERGY SYSTEMS LLC                             §
                                                    §
           Defendant.                               §



                             COMPLAINT FOR DECLARATORY RELIEF

         Plaintiff RLI Insurance Company (“RLI”) hereby files this Original Complaint for

Declaratory Relief against Defendant 2 G Energy Systems, LLC (“2G Energy”), and alleges:

                                                 I.
                                              PARTIES

         1.        Plaintiff RLI Insurance Company is a corporation organized and existing under the

laws of the State of Illinois, with its principal place of business in the State of Illinois, and is,

therefore, a citizen of Illinois, as defined by 28 U.S.C. § 1332.

         2.        Defendant 2 G Energy Systems LLC is a Texas limited liability company with a

principal place of business in Midland, Texas. Its sole members and managers are Carl Seawright

and Bruce A. Cherry. Mr. Seawright is an individual who is a resident and citizen of Oklahoma.

Mr. Cherry is an individual who is a resident and citizen of Texas. Defendant 2 G Energy Systems

LLC may be served through its registered agent, Carl Seawright, at 4706 North Midkiff Rd., Ste.

22, Midland, Texas 79705, or wherever he may be found.




Complaint for Declaratory Relief – Page 1
                 Case 7:19-cv-00048 Document 1 Filed 02/20/19 Page 2 of 8



                                                      II.
                                            JURISDICTION AND VENUE

         3.        This is an action for declaratory relief pursuant to Fed. R. Civ. P. 57 and 28 U.S.C.

§2201.

         4.        The Court has jurisdiction over this lawsuit pursuant to 28 U.S.C. §1332(a)(1).

There exists complete diversity of citizenship and the amount in controversy exceeds $75,000.00,

excluding interest, attorney’s fees, and costs.

         5.        Venue is proper in this court pursuant to 28 U.S.C. §1391(b)(1) and (2), because it

is the judicial district in which Defendant 2G Energy maintains its place of business, and it is the

judicial district in which a substantial part of the events or omissions giving rise to the claim

occurred.

         6.        Declaratory relief is proper regarding the subject matter of this action because there

is an actual controversy between the parties. By this action, RLI seeks a declaration that the inland

marine policy it issued to 2G Energy is void ab initio because in investigating a theft claim

submitted by 2G Energy, RLI discovered that 2G Energy made material, false statements in order

to obtain coverage. In the alternative, even if the marine policy issued by RLI is not void, RLI

would still be entitled to a declaration that no coverage is owed to 2G Energy for the alleged theft

because the policy excludes coverage for that loss. Under Title 28 U.S.C. §2201, this Court has

the power to declare obligations and duties of the parties and to give such other relief as may be

necessary.




Complaint for Declaratory Relief – Page 2
                 Case 7:19-cv-00048 Document 1 Filed 02/20/19 Page 3 of 8



                                                    III.
                                            GENERAL ALLEGATIONS

2G Energy’s Claim for Lost Lay Flat Hose Under Its Prior Insurance Policy

         7.        2G Energy is an oil and gas company based in Midland, Texas engaged in the

business of leasing equipment. One type of equipment that 2G Energy leases is lay flat hose,

which is used to transfer water during fracking operations.

         8.        The year prior to the RLI inland marine policy at issue in this case, the Hanover

Insurance Group issued an insurance policy to 2G Energy that was effective from September 6,

2017 to September 6, 2018 (the “Hanover Policy”).

         9.        On May 1, 2018, 2G Energy reported a loss under the Hanover Policy for theft of

lay flat hose from a job site that 2G Energy alleged occurred on or about February 28, 2018.

         10.       Hanover paid 2G Energy’s $347,685 claim for the reported theft, but then chose

not to renew its policy with 2G Energy.

2G Energy Misrepresents Taking Measures to Prevent Future Theft

         11.       2G Energy began shopping for a new inland marine policy to take effect after the

Hanover Policy expired in September 2018.

         12.       In July 2018, RLI received from 2G Energy, through its agent, an application for

inland marine insurance to be effective starting September 6, 2018. In its transmittal of the

application, the broker informed RLI that Hanover was the current carrier, that Hanover paid a

claim for theft of lay flat hose, and that Hanover was non-renewing the policy. The broker also

informed RLI that it had requested from 2G Energy preventative measures to avoid a similar loss

in the future. RLI did not provide a quote until 2G Energy identified its preventative measures.

         13.       On or about August 13, 2018, RLI received an email with Carl Seawright’s

statement that 2G Energy’s “[p]reventative measures in the future will be acquiring strap on GPS


Complaint for Declaratory Relief – Page 3
                 Case 7:19-cv-00048 Document 1 Filed 02/20/19 Page 4 of 8



wafers that will be place [sic] on hose and can be tracked if ever moved.” Copies of the above

referenced email with 2G Energy’s representation regarding its preventative measures is attached

as Exhibit A, and is fully incorporated herein.

         14.       During an examination under oath, Mr. Seawright admitted that this statement was

made by him and that he made it in response to RLI’s question specifically asking what

preventative measures 2G Energy was taking to keep another theft of lay flat hose from happening

again.

RLI Relies on 2G Energy’s Misrepresentation

         15.       On August 15, 2018, after receiving and relying on 2G Energy’s assurance that it

would strap GPS tracking devices on its lay flat hose as a preventative measure, RLI offered 2G

Energy a quote for inland marine insurance. On September 5, 2018, RLI received 2G Energy’s

request to bind coverage effective September 6, 2018.

         16.       RLI bound coverage and issued to 2G Energy Inland Marine Insurance Policy No.

ILM0707648, effective September 6, 2018 to September 6, 2019 (the “RLI Policy”). A copy of

the RLI Policy is attached as Exhibit B, and is fully incorporated herein.

         17.       Despite 2G Energy’s representations during the insurance application process that

it would strap GPS tracking devices on its lay flat hose, 2G Energy never did. During his

examination under oath, Mr. Seawright admitted that 2G Energy never even tried to use GPS

tracking devices on its lay flat hose. He further admitted that GPS tracking devices cannot be

affixed to lay flat hose. He also acknowledged that he never informed his insurance agent, RLI,

or anyone else that 2G Energy did not implement the preventative measures it had promised.




Complaint for Declaratory Relief – Page 4
                 Case 7:19-cv-00048 Document 1 Filed 02/20/19 Page 5 of 8



2G Energy Lay Flat Hose Goes Missing Again

         18.       In early October 2018, 2G Energy learned of a possible new project that would

require the use of lay flat hose in Reeves County, Texas.

         19.       On about October 9, 2018, 2G Energy apparently transported 64 reels of lay flat

hose (approximately eight miles worth) to the expected job site near Pecos in Reeves County. 2G

Energy dropped off this equipment at the Pecos site when nobody was there to receive or take

custody of its property. 2G Energy then simply left the hose sitting there unprotected for the better

party of a week.

         20.       On or about October 16, 2018, 2G Energy learned that the Pecos project was not

going forward. 2G Energy went back to the site to pick up its reels of lay flat hose and upon arrival

discovered it was gone. 2G Energy conducted a search of the area for the missing hose but found

nothing. On about October 30, 2018, 2G Energy reported the incident to the Reeves County

Sherriff’s Office, who likewise conducted an investigation and was unable to find any physical

evidence of what happened to 2G Energy’s missing hose.

         21.       On or about November 20, 2018, 2G Energy made a claim under the RLI Policy in

the amount of approximately $553,197.60 for the missing lay flat hose.

The Terms of the RLI Policy

         22.       The RLI Policy covers “direct physical loss caused by a covered peril” to 2G

Energy’s property “described on the ‘schedule of coverages.’” See RLI Policy, SCHEDULED

PROPERTY FLOATER, Property Covered, at 1.

         23.       The RLI Policy contains the following provision regarding misrepresentations and

concealment:

                   5. Misrepresentation, Concealment, Or Fraud – This coverage is void
                      as to “you” and any other insured if, before or after a loss:



Complaint for Declaratory Relief – Page 5
                 Case 7:19-cv-00048 Document 1 Filed 02/20/19 Page 6 of 8



                         a. “you” or any other insured have willfully concealed or
                             misrepresented:

                                1) a material fact or circumstance that relates to this insurance or
                                   the subject thereof; or

                                2) “your” interest herein; or

                         b. there has been fraud or false swearing by “you” or any other insured
                            with regard to a matter that related to this insurance or the subject
                            thereof.

RLI Policy, SCHEDULED PROPERTY FLOATER, Other Conditions, at 8-9.

         24.       The RLI Policy also contains the following exclusions:

                   2. “We” do not pay for loss or damage that is caused by or results from one
                      or more of the following:

                         …

                         g. Missing Property -- “We” do not pay for missing property where
                            the only proof of loss is unexplained or mysterious disappearance of
                            covered property, or shortage of property discovered on taking
                            inventory, or any other instance where there is no physical evidence
                            to show what happened to the covered property.

                             This exclusion does not apply to covered property in the custody of
                             a carrier for hire.

                         …

                         k. Voluntary Parting -- “We” do not pay for loss or damage caused
                            by or resulting from voluntary parting with title to or possession of
                            any property because of any fraudulent scheme, trick, or false
                            pretense.

RLI Policy, SCHEDULED PROPERTY FLOATER, Perils Excluded, at 4-5.

                                                      IV.
                       CLAIM FOR RELIEF – DECLARATORY JUDGMENT

         25.       RLI re-alleges and incorporates by reference the allegations above.

         26.       By virtue of the foregoing, there exists an actual, justiciable controversy between

the parties.



Complaint for Declaratory Relief – Page 6
                 Case 7:19-cv-00048 Document 1 Filed 02/20/19 Page 7 of 8



         27.       RLI seeks a declaratory judgment that the RLI Policy is void ab initio. 2G Energy’s

statement that it was placing GPS tracking devices on its lay flat hose was false. RLI relied on

that false statement when it prepared its quote and issued the RLI Policy providing coverage for

2G Energy’s lay flat hose. 2G Energy made the false statement with the intent to deceive so that

it could obtain coverage after having made a virtually identical theft claim to its prior insurance

carrier a few months earlier, who then refused to renew its policy. RLI would never have issued

the RLI Policy to 2G Energy if it had known 2G Energy was not actually implementing the GPS

preventative measures it had promised. RLI rescinded the RLI Policy based on the above

referenced misrepresentations and is returning the premium 2G Energy paid for this coverage.

         28.       Pleading further, and in the alternative, RLI seeks a declaration that the lay flat hose

subject to 2G Energy’s claim is not covered by the RLI Policy. 2G Energy’s claim for the alleged

theft of its lay flat hose is barred under the “missing property” exclusion because there is no

physical evidence to show what happened to 2G Energy’s missing lay flat hose.

                                                     V.
                                             JURY DEMAND

         29.       RLI hereby requests that this civil action be tried before a jury.

                                                     VI.
                                                 PRAYER

         WHEREFORE, for the foregoing reasons, Plaintiff RLI Insurance Company respectfully

requests judgment as follows:

         1.        A declaration that RLI Policy No. ILM0707648 issued to 2G Energy is void ab
                   initio;

         2.        In the alternative, a declaration that 2G Energy’s claim for the alleged theft of its
                   lay flat hose is excluded from coverage under the terms of the RLI Policy, and thus
                   RLI does not owe any payment to 2G Energy; and

         3.        Such other and further relief to which RLI may show itself justly entitled.


Complaint for Declaratory Relief – Page 7
                 Case 7:19-cv-00048 Document 1 Filed 02/20/19 Page 8 of 8




Dated: February 20, 2019


                                            Respectfully submitted,

                                            /s/ Greg K. Winslett
                                            GREG K. WINSLETT
                                            State Bar No. 21781900
                                            RICHARD L. SMITH, JR.
                                            State Bar No. 18671200
                                            QUILLING, SELANDER, LOWNDS,
                                                WINSLETT & MOSER, P.C.
                                            2001 Bryan Street, Suite 1800
                                            Dallas, Texas 75201
                                            (214) 871-2100 (Telephone)
                                            (214) 871-2111 (Telefax)
                                            gwinslett@qslwm.com
                                            rsmith@qslwm.com

                                            ATTORNEYS FOR PLAINTIFF
                                            RLI INSURANCE COMPANY




Complaint for Declaratory Relief – Page 8
